UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4825
D.R., JUVENILE MALE,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                   T. S. Ellis, III, District Judge.
                          (MISC-02-358)

                      Argued: January 24, 2003

                      Decided: February 27, 2003

  Before WILKINS, Chief Judge, WIDENER, Circuit Judge, and
      Morton I. GREENBERG, Senior Circuit Judge of the
      United States Court of Appeals for the Third Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Robert Lee Jenkins, Jr., BYNUM & JENKINS, Alexan-
dria, Virginia, for Appellant. Ronald Leonard Walutes, Jr., Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee. ON BRIEF: Mat-
thew A. Wartel, BYNUM & JENKINS, Alexandria, Virginia, for
2                      UNITED STATES v. D.R.
Appellant. Paul J. McNulty, United States Attorney, Michael E. Rich,
Assistant United States Attorney, Patrick F. Stokes, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Defendant-Appellant D.R., a juvenile at the time of the events giv-
ing rise to this case on September 16, 2001, who became an adult
when reaching 18 years of age four days later, appeals from an order
entered on October 11, 2002, granting the government’s motion to
transfer him from juvenile to adult proceedings pursuant to 18 U.S.C.
§ 5032. The government initiated the case in the district court on
August 8, 2002, by filing an information charging D.R. with one
count of juvenile delinquency pursuant to 18 U.S.C. § 5032, the delin-
quency consisting of the willful murder of Joaquin Diaz within the
special maritime and territorial jurisdiction of the United States, an
act which if committed by an adult would have been a crime in viola-
tion of 18 U.S.C. §§ 1111 and 2.

   The government at the same time filed a certification to proceed
under 18 U.S.C. § 5032, the Juvenile Justice and Delinquency Preven-
tion Act, in which it set forth that there was a "substantial federal
interest in the case or the offense to warrant the exercise of federal
jurisdiction due to the murder of a human being on federal park land"
where two other persons, both adults at the time of the murder, had
been indicted for the offense and were awaiting trial in the district
court. In the certification the government asserted that although the
Virginia courts had jurisdiction over D.R., the Commonwealth attor-
ney "has declined to exercise that jurisdiction." Finally, the govern-
ment filed a motion to transfer the proceedings pursuant to 18 U.S.C.
§ 5032 to adult criminal prosecution.
                         UNITED STATES v. D.R.                          3
   The district court on October 3, 2002, conducted an evidentiary
hearing on the government’s motion at the conclusion of which it
granted the government’s application in an oral opinion. Then, on
October 11, 2002, the court filed a comprehensive memorandum
opinion reiterating why it was granting the government’s motion.
United States v. D.R., 225 F. Supp. 2d 694 (E.D. Va. 2002). The order
from which D.R. appeals accompanied that opinion and this appeal
followed. We have jurisdiction over this matter pursuant to 28 U.S.C.
§ 1291 as applied in United States v. Smith, 851 F.2d 706, 708 (4th
Cir. 1988) ("[A]ppellate review in juvenile cases from orders to trans-
fer the juvenile for trial as an adult [has] been permitted . . . . .").

   In his notice of appeal D.R. recites that he appeals from the order
of the district court granting the motion to transfer the case from juve-
nile to adult proceedings and from the district court assuming jurisdic-
tion over the case. While the district court’s order of October 11,
2002, does not state explicitly that the court was determining to exer-
cise federal jurisdiction, its memorandum opinion does and plainly
that determination is implicit in the October 11, 2002 order, though
in terms it only grants the motion to transfer the case to an adult crim-
inal prosecution status. Thus, we regard D.R.’s notice of appeal as
entirely proper in a procedural sense insofar as it raises both the trans-
fer and the federal jurisdiction issues.

   We also note that there is some dispute between the parties regard-
ing the standard of review, D.R. arguing that our review is in part de
novo, in part a review of an exercise of discretion for abuse, and in
part a review of fact finding for clear error. The government, how-
ever, argues that our review is based on a clear error, plain error, or
abuse of discretion basis, depending on the issue involved. We will
not linger on this point as it is clear that even if we exercised de novo
review on the entire appeal we would reach the result we do.

   On the merits we will affirm essentially for the reasons the district
court set forth. We, however, add one point. In his brief in this court
D.R. recites that "[i]n its certification, the Government also repre-
sented that jurisdiction was proper based upon a ‘compelling federal
interest.’" Appellant’s brief at 16. D.R. then argues that there was not
a "compelling" federal interest justifying the district court’s exercise
of federal jurisdiction. In fact, the government’s certification in the
4                        UNITED STATES v. D.R.
district court stated that there was "a substantial federal interest in the
case or offense" warranting the exercise of federal jurisdiction. More-
over, 18 U.S.C. § 5032(3) indicates that the certification supporting
the exercise of federal jurisdiction must recite that there "is a substan-
tial Federal interest . . . to warrant the exercise of Federal jurisdic-
tion." We can conceive that in a particular case a court might find that
there was a "substantial" but not "compelling" federal interest in exer-
cising jurisdiction. Here, however, we are satisfied that the circum-
stances the district court recited in its memorandum opinion would
satisfy a standard requiring that the federal interest in exercising juris-
diction be "compelling."

                                                             AFFIRMED